DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 11:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A method for controlling a resonance type power converter including 
 . . . a first resonance circuit connected to the first switching element, 
a controller configured to control an operation of the first switching element, and 
a shunt circuit connected in parallel to the first capacitor and including a second switching element, 
the method comprising:  
converting and outputting, by the controller, power of a DC power supply by a switching operation of the first switching element in response to resonance of the first resonance circuit; and 
controlling, by the controller, the second switching element to shunt, to the shunt circuit, a current flowing into the first capacitor such that the second switching element is switched on and then switched off during a predetermined period within a turn-off period of the first switching element.
As to Claim 20:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A resonance type power converter comprising: 
 . . . a first resonance circuit connected to the first switching element; 
a shunt circuit connected in parallel to the first capacitor and including a second switching element; and 
a controller configured to 
convert and output power of a DC power supply by a switching operation of the first switching element in response to resonance of the first resonance circuit, and 
control the second switching element to shunt, to the shunt circuit, a current flowing into the first capacitor such that the second switching element is switched on and then switched off during a predetermined period within a turn-off period of the first switching element.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/             Examiner, Art Unit 2849
/Menatoallah Youssef/             SPE, Art Unit 2849